 DISMUKE TIRE AND RUBBERCOMPANY, INC.479suasive reasonfor denying the Employer the right to test in a secretelection the Union's asserted majority status where, as here, it appearsthat the Employer has performed its obligation under the settlementagreement and whatever loss of majority subsequently suffered bythe Union is attributable solely to its own conduct in striking andthe lawful action of the Employer in permanently replacing thestrikers.5Accordingly, we find, contrary to the Union's contentions, that aquestion affecting commerce exists concerning the representation ofemployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.We shall therefore deny theUnion's motion to dismiss.4. In accordance with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act :All production and maintenance employees at the Employer's St.Louis,Missouri, plant, excluding general office, clerical, and profes-sionalemployees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]We leave open the question of whether the petition would be timely, if the bargaining,pursuant to the settlement agreement had not progressed to a good faith impasse.DISMUKE TIRE AND RUBBER COMPANY,INC.andUNITED RUBBER CORK,LINOLEUM AND PLASTIC WORKERS OFAMERICA,CIO.Case No.32-CA-104.February28, 1951Decision and OrderOn October 27, 1950, Trial Examiner Allen MacCullen issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Intermediate Report,the exceptions and brief, and the entire record in the case, and hereby'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Houston, Reynolds,and Styles].93 NLRB No. 83. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDadopts the findings, conclusions, and recommendations of the TrialExaminer, with the following additions and modifications :1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (5) and (1) of the Act.On December 29, 1949, as found by the Trial Examiner, the Unionhad been designated by the majority of the employees in the ap-propriate unit as their bargaining representative, and it so advisedthe Respondent by a letter, which the Respondent received on Jan-uary 7, 1950, but failed to answer. In this letter the Union also re-quested recognition and a collective bargaining meeting.The Re-spondent for the first time asserts in its brief that it withheld actionon the Union's request for recognition because it did not know whetherthe Union was in fact the representative of the majority of its em-ployees.While an employer who has a bona fide doubt as to a union'smajority status may refuse to bargain with the union until its ma-jority status is established, he may not withhold recognition becauseof a rejection of the collective bargaining principle or in order togain time in which to undermine the union's status.2The record isclear in this case that the Respondent did not entertain any bona fidedoubt as to the truth of the Union's representation claim, and that itsfailure to reply to the Union's letter of December 29 was motivatedby a rejection of the collective bargaining principle and by a desireto gain time in which to dissipate the Union's strength.There is noevidence that the Respondent at any time expressed any doubt as tothe Union's majority status.On the contrary, Dismuke, the Respond-ent's president, testified that he "felt" or "assumed" from the factthat the Union had written the letter of December 29, that the Uniondid, in fact represent the majority of the employees.The recordshows further, as found by the Trial Examiner, that immediatelyupon receipt of the Union's letter, Respondent's management em-barked on a campaign of interrogation and threats of reprisal forunion activity.It is true that the Respondent on January 18, afterthe conclusion of its antiunion campaign, consented to an electionupon the Union's petition.Under different circumstances, such con-sent might have indicated acceptance of the principle of collectivebargaining.We cannot, however, so construe a consent to an elec-tion which is given, as in this case, against a background of anti-union conduct, including the discriminatory discharge of Roebuck,as found by the Trial Examiner. It is more plausible to view theconsent in this case as reflecting the Respondent's belief that its anti-union campaign had already precluded any likelihood that the Unionwould win the election.32SeeThe Cnffman Lumber Company, Inc,82 NLRB 296;Arteraft Hostiery Company,78 NLRB 3333Ei erett Van KleeckmCCompany, Ine,88 NLRB 785. DISMUKE TIRE AND RUBBER COMPANY, INC.481Accordingly, ive find, upon the entire record, like the Trial Ex-aminer, that the Respondent's failure to reply to the Union's requestof December 29, 1949, for bargaining violated Sections 8 (a) (5) and(1) of the Act 42.For the reasons stated by the Trial Examiner, we also find thatthe Respondent independently violated Section 2 (a) (1) by the con-duct detailed in the Intermediate Report, and discriminated againstemployee Roebuck in violation of Section 8 (a) (3) and (1) of theAct.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Dismuke Tireand Rubber Company, Inc., its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in United Rubber, Cork, Linoleumand Plastic Workers of America, CIO, or any other labor organiza-tion of its employees, or in any other manner discriminating in regardto their hire, tenure of employment, or other conditions of employ-ment.(b)Refusing to bargain collectively with United Rubber, Cork,Linoleum and Plastic Workers of America, CIO, as the exclusiverepresentative of all its employees in the appropriate unit with re-spect to rates of pay, wages, hours of work, and other conditions ofemployment.-(c) In any other manner interfering with, restraining, and coerc-ing its employees in the exercise of their right to self-organization, toform, join, or assist United Rubber, Cork, Linoleum and PlasticWorkers of America, CIO, or any other labor organization, to bar-gain collectively through representatives of their own choosing andto engage in concerted activities for the purpose of collective bargain-ing or other aid or protection, or to refrain from any and all suchactivities except to the extent that such right may be affected by agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act, asguaranteed in Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :'The Trial Examiner found that the UnionafterJanuary 18, received information ofthe Respondent's unfair labor practices,and thereupon withdrew its petition for an election.Presumably,however,some of this information had come to the Union's attentionbeforeJanuary 18,as the original charge in this case nas filed on January 10At any rate this.inaccuracy in the Trial Examiner's findings does not affect our conclusions heiein043732-51-32 482-DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Bargain collectively with United Rubber, Cork, Linoleum andPlasticWorkers of America, CIO, as the exclusive representative ofthe employees in the following bargaining unit :All production andmaintenance employees at the Respondent's Clarksdale, Mississippi,plant, excluding office and clerical employees, watchmen, guards, andsupervisors.(b)Make whole James Benton Roebuck in the manner set forth inthe section of the Intermediate Report entitled "The Remedy".(c)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other rec-ords necessary to analyze the amounts of back pay due and the rightof reinstatement under the terms of this Order.(d)Post in conspicuous places at its plant in Clarksdale, Missis-sippi, in all places where notices to employees are customarily posted,copies of the notice attached to the Intermediate Report markedAppendix.-',Copies of said notice, to be furnished by the Regional Director forthe Fifteenth Region (New Orleans, Louisiana), shall, after beingduly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter.Reasonable steps shallbe taken by the Respondent to insure that said notices shall not bealtered, defaced, or covered by any other material;(e)Notify the said Regional Director in writing within ten (10)days from the date of this Order what steps the Respondent has takento comply herewith.5The caption of this notice shall be amended by substituting the «ords"A Decisionand Order"for the words"The recommendations of a Trial Examiner."If this Order isenforced by a decree of a United States Court of Appeals,there shall be inserted beforethe words"A Decision and Order,"the words"A Decree of the United States Court ofAppeals Enforcing."Intermediate ReportCharles A. Kyle,Esq.,for the General Counsel.J. R. Roberson,Esq.,andS.H.Roberson,Esq., of Robersdn, Luckett&Roberson,Clarksdale,Miss., for the Respondent.LukeFuqua, Esq,of Memphis, Tenn,for the Union.STATEMENT OF THE CASEUpon charges duly filed by the United Rubber, Cork, Linoleum and PlasticWorkers of America, CIO, herein called the Union, the General Counsel of theNational Labor Relations Board,' by the Regional Director of the FifteenthRegion (New Orleans, Louisiana), issued a complaint dated June 21, 1950,against Dismuke Tire and Rubber Company, Inc., Clarksdale, Mississippi, hereincalled the Respondent, alleging that the Respondent had engaged in and was1The General Counsel and his representatives at the hearing are referred to as theGeneral CounselThe National Labor Relations Board is herein called the Board DISMUKE- TIRE AND RUBBER COMPANY, INC.483engaging in unfair labor practices within the meaning of Section 8 (a) (1), (2),(3), and (5) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act. Copies of the charges, com-plaint, and notice of hearing were duly served upon the Respondent and theUnion.With respect to the unfair labor practices, the complaint alleged in substancethat:(1)The Respondent failed and refused to recognize the Union as the exclusiverepresentative of its employees in an appropriate unit and refused to bargaincollectivelywith the Union as the duly authorized representative of its em-ployees; (2) that on or about January 3, 1950, Respondent discriminatorilydischarged James Roebuck, and thereafter failed and refused to reinstate himuntil February 7, 1950, because of his membership in and activities on behalfof the Union; and (3) on or about January 1, 1950, and continuously thereafterRespondent and its agents made statements to employees discouraging unionactivity, interrogated employees about their union activity, warned and threat-ened employees against assisting, becoming members of, or remaining membersof the Union, assaulted its employees because of their activities in the Union,and advised its employees that it had a cop watching certain employees' homesin order to keep union meetings under surveillance.The complaint chargedthat by the foregoing conduct the Respondent engaged in violations of Section8 (a) (1), (2), (3), and (5) of the Act.On July 17, 1950, the Respondent filed its answer in which it admits thatitwas engaged in commerce as defined by the Act ; neither admits nor deniesthat the Union is a labor organization but calls for proof thereof ; admits thatthe unit alleged in the complaint constitutes an appropriate unit for the purposeof collective bargaining within the meaning of Section 9 (a) of the Act; admitsthat it received a request from the Union for recognition as bargaining agentof its employees ; and admits that it discharged James Roebuck, but allegesthat Roebuck was discharged for adequate reasons, and was reemployed onFebruary 7, 1950.Respondent denies all other allegations in the complaint.Pursuant to notice, a hearing was held on August 8 and 9, 1950, at Clarksdale,Mississippi, before AllenMacCullen, the undersigned Trial Examiner dulydesignated by, the Chief Trial Examiner.The General Counsel and the Re-spondent were represented by Counsel and the Union was represented by itsagent, and all parties participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.A motion by General Counsel at the con-clusion of the hearing to conform the pleadings to the proof as to dates, spelling,and minor variances was granted.All parties waived the right to make oralargument.No briefs were filed by any of the parties.Upon the entire record in the case and from observatioroof the witnesses, theundersignedmakesthe following :FINDINGS OF FACETI.THE BUSINESS OF THE RESPONDENTDismuke Tire and Rubber Company, Inc., is a corporation under the laws ofthe State of Mississippi, and maintains its principal office and place of businessat Clarksdale, Mississippi, and is now and has been continuously engaged in themanufacture of camelback and inner tubes at its plant in Clarksdale, Mississippi ;that in the course and conduct of its business during the year ending December31, 1949; which is representative of all times material herein, the Respondent 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchased raw materials consisting principally of natural and synthetic rubber,carbon black, and other innertube ingredients, valued in excess of $200,000,approximately 90 percent of which was purchased outside the State of Mississippi,and shipped in interstate commerce to its Clarksdale, Mississippi, plant.Duringthe same period, Respondent manufactured and sold finished products consistingof camelback and inner tubes valued in excess of $350,000, approximately 60percent of which was sold and shipped to customers outside the State ofMississippi.The undersigned finds that Respondent is engaged in commerce within themeaning of the Act 2II. THE ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers of America, CIO, is alabor organization admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Settingand issuesOn December 29, 1949, a majority of the Respondent's production and main-tenance employees signed cards authorizing the Union to represent them incollective bargainingOn December 29, 1949, a union representative sent toRespondent by registered mail a letter, received by Respondent on January 7,1950, advising that the Union represented a majority of its employees, requestingRespondent to recognize the Union as the sole and exclusive bargaining agentfor all of Respondent's production and maintenance employees, and requestinga meeting with RespondentThe Respondent admits receiving this requestfrom the Union, and also admits that it made no reply. The issue of refusalto bargain is thus raised.Receiving no reply to its request for bargaining, the Union filed a request withthe Board requesting an election, and on January 18, 1950, Respondent con-sented to an election and an election was orderedThereafter, and prior tothe day of the election, the Union received information that Respondent on andafter December 29, 1949, engaged in certain unfair labor practices seeking toundermine the Union prior to the election.Thereupon the Union petitioned thatthe scheduled election be cancelled, and filed charges with the Board, formingthe basis for this proceeding.The election was cancelled, and this proceedingfollowed, raising the further issues as to whether Respondent interfered, re-strained, and coerced its employees, and discriminatorily discharged one of itsemployees.B. Supervisory status ofWoodyPresleyAt the hearing,Respondent stipulated thatW. O. Dismuke,L. H. Ray, WilliamPresley, andT. D. Presleyare supervisors within the meaning ofthe Act.Re-spondent denies, however,thatWoodyPresley was a supervisor.and the early part of 1950,WoodyPresley was employed by Respondent in itsmillroom.There were fromfive to eightother employees in the millroom on thenight shift from 1 a. m. until the day shift reported for work. Presley alter-nated with another employee in assuming charge of the millroom on the nightshift.During this period there was no other member of management presentto supervise the work in the millroom.L. H. Ray, general superintendent,testi-fied that Presley was a working supervisor,that he hadcharge ofa small crew2Stanislaus Implement & HardwareCompany Ltd,91 NLRB 618. DISMUKE TIRE AND RUBBER COMPANY, INC.485and had to help them out. Dismuke testified that Presley had more sense thanthe others in the millroom and that he was the "lead man." Several employeestestified that Presley was in charge of the millroom every other month.Presleyhad no authority to hire, promote, suspend, or change the working assignmentof any of the employeesHe did have authority to recommend the dischargeof an employee.$The above testimony establishes that Woody Presley had authority to recom-mend the discharge of employees and to responsibly direct the millroom em-ployees, and that such authority required the exercise of independent judgment.The Trial Examiner finds that Woody Presley was a supervisor as defined bySection 2 (11) of the Act.C., Refusal to bargain;interference,restraint,andcoercionThe complaint alleges, the Respondent in its answer admits, and the TrialExaminer finds that the following unit of Respondent's employees is appropriatefor the purpose of collective bargaining as defined in Section 9 of the Act :All production and maintenance employees at the Clarksdale,Mississippi,plant, excluding all supervisory,office, and clerical employees,watchmen andguards as defined inthe Act.On December 29, 1949, there were a maximum of 43 employees in Respondent'sproduction and maintenance departments.On this date 31 of these employeeshad signed cards authorizing the Union to represent them in matters of collectivebargaining.'It is therefore found that on December 29, 1949, and thereafterthe Union was and has continued to be the du)y designated collective bargain-ing representative of a majority of the employees in the above-described unit.W. O. Dismuke,president of Respondent,was asked what he did after hereceived the request from the Union to bargain on January 7, and testified thathe did not do anything,that he put the letter in his desk drawer and did notanswerit.Dismuke then gave the following testimony :Q. You did not want a union out at the plant?A. I didn't want anything that would create any trouble like we haveheard so much about in the past. I didn't want to get shot at.My igno-rance would naturally make me feel that way. I wasn't familiar with theunion.Q. You felt pretty strongly about that, didn't you?You really were sortof worried about what might happen if this plant of yours was organized?A. I had a life-time's savings at stake.Why shouldn't I be worried?I was worried about the people I owed. I was worried about my invest-ment.Q And you were quite concerned about it?A. Certainly I was.About January 7, 1950, Dismuke asked Troy McCurry if he had signed aunion card.Dismuke further told McCurry that if he had signed a union card,he, Dismuke, would classify him as inexperienced labor, and that if McCurrywas not satisfied,to quit andget out ofDismuke's way.8The above findings are based on uncontradicted credited testimony of Dismuke, Ray,James H.Card,and other employees*Dismuke testified that he turned the whole matter of the union organization over toRay, vice president and general managerDismuke was asked if Ray made any report tohim on the question of the Union representing a majority of the employees,and Dismukereplied "He told me that as well as I remember that there was nothing else left to do,apparentlyThey must have the majority or they wouldn't have written this letter." 486DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 8, 1950, Dismuke asked William Crosby what in the hell he wastrying to do, sell Dismuke out?When Crosby denied trying to sell Dismukeout,Disinuke called him a liar, and said that Crosby had joined up with thedamn union, and further told Crosby that the next time he saw that damn littleunion man, to tell him that Dismuke was not. going, to have a union in'the plant.Early in January 19:50, Dismuke asked Dan Martin if Martin had talked toone of the Board's agents about Dismuke.When Martin denied that he hadtalked to one of the Board's employees,' Dismuke hit him in the face with hisfist, and as Martin was falling, Dismuke kicked him with his knee .6Early in January 1950, T. D. Presley asked James H. Card if he knew anythingabout the employees organizing a union.Presley told Card that the employeesmight just as well forget about trying to organize, that if they did the man-agement would make it hard for them, so hard they will have to quit, or if themanagement did not do that, the employees would be discharged and the man-agement would hire new help. Presley further told Card that Dismuke wouldnot recognize a union.In January 1950, T. D. Presley asked Oscar Lee Hill if he had joined theUnion.?About the middle of January 1950, Woody Presley asked Crosby how Crosbyfelt about the Union.When Crosby replied that he was against it, Presley thenquestioned Crosby how certain other employees felt about the Union. Presleythen told Crosby that Dismuke, Pay, and all of the police force in town wasagainst the Union, and that if Crosby would not fool with the Union, he, Pres-ley,would guarantee him his job.Presley further told Crosby that he, Presley,had all of the "niggers scared," that they were so scared they would not votefor the Union.The next day, Crosby saw Presley again and told Presley thathe, Crosby, would vote as he pleased at the election, and nobody was going tostop him.Presley replied that Crosby would not have a job in the morning 8Early in January 1950, Woody Presley asked Booker T. Moten if Moten knewanything about the Union. Presley then told Moten that if Moten joined theUnion, he would be out of a job, that Dismuke would not work under a union.'In January 1950, William Presley told Crosby that nobody would have anywork in Respondent's plant if the boys kept on trying to do what they weredoing.In January 1950 William Presley asked Moten if he knew anything about theUnion.Presley then told Moten that the Union would only get people hurt, andto tell all of his friends not to join it.'06Martin had given a statement to one of the Board's investigators shortly before this6The findings as to the questioning of McCurry and Crosby are based on their creditedtestimonyDismuke denied questioning McCurry.He admitted having to talk withCrosby on January 8 but denied that It had any reference to the Union.His denialsare not convincing and are not creditedThe questioning of Martin is based on his cred-ited testimony.Dismuke admitted having talked with Martin at this time, but deniedthat it had anything to do with the Union.Dismuke testified that Martin had been talkingabout him unfavorably, but when questioned as to what \lartm had said or the substanceof it, he replied that he could not remember.His denial that this had anything to dowith union organization i, not creditedThe findings as to the brutal attack on \Iaitinare based very largely on Dismuke's testimony.He appeared to' be quite proud ofbeating up a "nigger," as he expressed it, for talking about a white man.4The findings as to questioning Card and Hill are based on their credited testimony.All of this was denied by Presley, but such denials are not credited.The next morning when Crosby reported for work he was laid off for a week.°These findings are based on the uncontradicted and credited testimony of Crosby andMoten ' Presley is no longer in Respondent's employHe joined the Armed Forces, andat the time of the hearing his whereabouts were unknowni°These findings are based on the credited testimony of MotenPresley denied it,but his denial is not credited dDISMUKE TIRE AND RUBBER COMPANY, INC.487'In the latter part of December 1949, Ray asked Martin if they were going tohave a meeting at his house."Ray then told Martin that if he saw anything likea white man go into Martin's house, he,Ray, would take Martin out and whiphim.Ray further told Martin there would be a cop watching Martin's house.12D. DtscKn"n-atorV4tschavge of James,-Benton-RoebuckRoebuck was employed by Respondent as a tube splicer for about 2 years priorto his discharge of January 3, 1950, except for one short break in his serviceapproximately 1 year before his discharge.Roebuck was the leader in theattempt to organize Respondent's employees for the Union.He attended all ofthe union meetings,solicited employees at their homes and at the plant, andsigned up a number of employees for the Union.On January 2, 1950, William Presley directed Roebuck to work overtime in theplace of an absent employee.Presley directed Roebuck to splice 80 tubes beforehe left.Roebuck spliced the 80 tubes,counted them twice to be sure he was right,and then went home. The next morning when Roebuck reported for work,Presley asked him why he did not splice all of the tubes.Roebuck told him thathe did splice them. Presley told Roebuck that he only spliced 72 tubes andhe was supposed to splice 80, and asked Roebuck what had happened to theother 8.Roebuck told Presley that he had had no idea what happened to theother tubes.Presley then told Roebuck that he, Presley,could not keep a manaround that kept messing things up like Roebuck,that Roebuck had been messingaround griping at the boys and keeping them all disturbed.Roebuck then toldPresley he would try to do better,but Presley replied that it was too late now.Roebuck then left the plant and went to the office.Roebuck was very muchdisturbed and angry.He returned to the plant and told Presley that Presleywas stooping very low to fire him when his wife was pregnant,and he, Roebuck,would not have a job.In this conversation,Roebuck used some curse words intalking to Presley.Obern Finley,a molder operator,counted the tubes after Roebuck spliced themand found 80 tubes. Finley rejected and scrapped 8 of the tubes because thevalves were off-center.Roebuck was in no way responsible for this.Shortly after Roebuck was discharged,McCurry asked Dismuke why Roebuckwas discharged, and Dismuke told McCurry that Roebuck was attending to somebusiness that was not Roebuck's,and was getting Respondent's employees allworked up.McCurry asked Dismuke what he meant, and Distnuke told McCurrythat the latter knew goddam well what Dismuke meant.When McCurry insisted"There was other testimony in the record that union meetings were held at Martin'shouse in December 1949Although Ray did not mention the word "Union,"Martin testifiedlie understood what Ray meant.12This finding is based on credited testimony of MartinRay denied questioning Martin,but his denial is notcredited.Testimonywas received showingthatRespondent em-ployed Charlie Amos, a local policeman,then suspended,for a period of 4 days commencingJanuary 9,1950,the Mondayfollowing the receipt of the letter from the UnionAmosremainedaroundthe plant most of the day during this periodHe performed no workincident to maintenance of productionThe timing of the employment of Amos may besomewhat significant,and it might be argued that Respondent had him there to intimidatethe employeesTestimonyof several employees,however, did not disclose that they wereaffectedby the presence of Amos.His employment had no connection with the unionmeetings.as might be assumed from Ray's statement to Martin,as these meetings wereheldinDecember 1949.Dismuke testified he employed Amos to protect his property,that he had read in the papers about unions throwing bricks,shooting officers of theemployer,and damaging property.Whilethis reason may be a little far fetched, basedon all of the evidence,1 am convincedthat theevidence of the presence of Amos haslittle probative value,and 1 have given it no consideration in reaching my conclusions. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he did not, Dismuke called McCurry a liar and asked McCurry if he hadsigned a union card.The Sunday following his discharge, Roebuck met Dismuke, and the latterasked Roebuck what was the matter with the boys at the plant.Dismuke thenasked Roebuck why Roebuck was fooling around with that thing out there atthe plant, and what did Roebuck mean by trying to cut his, Dismuke's, throat,and going around griping to all the boys and getting them disturbed., Dismukealso told Roebuck that he, Dismuke, knew what was going on at those meetings.The only material conflict between Roebuck's testimony and that of WilliamPresley was that Presley insisted that he did not give Roebuck instructions tosplice a certain number of tubes, but did tell him to splice all of the tubes, andRoebuck left a number of tubes unspliced, and tubes left unsplieed at nightwere cold the next morning, could not be successfully spliced and had to bescrapped.Ray testified that Presley told him Roebuck was discharged becauseRoebuck had been directed to splicea certain number of tubes[emphasissupplied] and had not completed his task. Several employees testified that itwas a practice to leave a few tubes unspliced so that when the men reported forwork the next morning, the splicer would have something to do.Dismuke was questioned regarding Roebuck's testimony concerning his con-versation on Sunday.Dismuke was very evasive but did not directly deny anyof the statements attributed to him by Roebuck.Respondent's counsel finallypointed out to Dismuke that the implication was that Roebuck was dischargedbecause of union activity, and asked Dismuke when he first knew of any unionactivity at the plant, and Dismuke said his first knowledge of it was when hereceived the letter from the Union on January 7.Dismuke's denial of any ofthis conversation with Roebuck, and his denial of any knowledge of union activi-ties prior to January 7 is so clearly contrary to other testimony given by himand by other witnesses that none of it is credited.Roebuck was reinstated on February 7, 1950, to his former job withRespondent3eConclusionsThe Trial Examiner concludes and finds that by the questioning of employeesby Dismuke, T. D. Presley, Woody Presley, William Presley, and L. H Ray, asto the union activities of the employees, and the threatening and coercive state-ments of all of these supervisors to some of the employees as hereinabove found,the Respondent interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.The Trial Examiner also concludes and finds that: (1) By the above-describedconducf, occurring after the Union made its claim of representing the majorityof the employees; and (2) by completely ignoring the Union's request for abargaining conference, the Respondent has refused and is now refusing to bargainwith the Union as the exclusive bargaining agent of all of its employees in theappropriate unit.By thus refusing to bargain the Respondent has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedby the Act.The Trial Examiner concludes and finds that the reason assigned by Respondentfor the discharge of James Benton Roebuck was a mere pretext, and that Re-spondent discharged Roebuck by reason of his union activities and thereby dis-criminated against Roebuck in regard to his hire and tenure of employment.By thus discriminating against Roebuck the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedby Section 7 of the Act.13The above findings are based on credited testimony of Roebuck, Finley, and McCurry. DISMUKE TIRE AND RUBBER COMPANY,INC.489IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and territories, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices,itwill be recommended that the Respondent cease and desist therefrom and takecertain affirmative action necessary to effectuate the policies of the Act. It hasbeen found that the Respondent discriminated in the hire and tenure of em-ployment of James Benton Roebuck by discharging him on January 3, 1950Although the record discloses that this employee was reinstated on February 7,1950, he is entitled to reimbursement for working time lost as a result of thediscriminatory action.Itwill therefore be recommended that the Respondentmake whole to Roebuck for any loss of pay he may have suffered by reason ofthe discrimination against him to the date of his reinstatement, less his netearnings during said period."Having found that the Respondent on January 7, 1950, and thereafter refusedto bargain with the Union as the exclusive representative of its employees inan appropriate unit, it will be recommended that the Respondent, upon request,bargain collectively with the Union.A consideration of the entire record herein clearly discloses an attitude onthe part of the Respondent of opposition to the purposes of the Act generally.In order to make effective the inherent guarantees of Section 7 of the Actthereby minimizing industrial strife which burdens and obstructs commerce, itwill be recommended that Respondent cease and desist from in any mannerinfringing upon the rights protected in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire. record,the undersigned makes the following :CONCLUSIONS OF LAW1.United Rubber, Cork, Linoleum and Plastic Workers of America, CIO,is a labor organization within the meaning of Section 2 (5) of the Act.-2.All production and maintenance employees, employed at Respondent'sClarksdale, Mississippi, plant, but excluding all supervisory, office, and clericalemployees, watchmen, and guards as defined in the Act, constitutes a unit appro-priate for the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3.On December 29, 1949, United Rubber, Cork, Linoleum and Plastic Work-ers of America, CIO, was, and at all times since, has been, and now is, theexclusive representative of all employees in the unit for the purpose of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing on January 7, 1950, and at all times thereafter, to bargain withthe above-named Union as the exclusive representative of the employees in theappropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (5) ofthe Act.14Since the period of Roebuck'sunemployment all falls within one quarter, It hasnot been necessary to recommend the method for computing back pay prescribed by theBoard inF. W. Woolworth Company,90 NLRB 289. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.By discriminating in regard to the hire and tenure of employment ofJames Benton Roebuck, thereby discouraging membership in the above Union,the Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (1) and (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofsection 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act[Recommended Order omitted from publication in this volume ]ilANMAKMILLS, INC., KULPMONT MANUFACTURINGCOMPANY, INC.andTEXTILE WORKERS UNION OF AMERICA,CIO.CaseNo. 41-CA-134.February28, 1951Decision and OrderOn September 28, 1950, Trial Examiner Henry J. Kent issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The TrialExaminer alsofound that the Respondents had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissed asto suchallegations.Thereafter, the Respondents filed exceptionsto the Intermediate Report and a supporting brief; the GeneralCounsel filed a brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.2The Board has considered the Inter-1Pursuantto the'provisionsof Section '3 (b) of the National-Labor Relations Act,the Board has delegatedits powersin connectionwith thiscase to a three-member panel[Members Houston,Murdock, and Styles].2At the close of the hearing, the General Counsel movedto amend the complaint toallege thatthe Respondents violatedSection 8(a) (4) of the Act with respectto LorrainePetrovich.The TrialExaminer,after reserving rulingthereon,granted the motion inhis IntermediateReport,and ruled,in substance.that as the matterhad been adequatelylitigated, the record should notbe reopenedThe Respondents except tothe failure toreopen therecord.Wefind no merit in this exceptionwhile we believethat it wouldhave beenbetter practice for the Trial Examinerto rule on the motion at the hearing,we neitherperceive, nor have the Respondentsdemonstrated,that theyhave been prej-udiced in any mannerby the Trial Examiner's action. It may benoted in this connection,that our finding with respect to the violation of Section8 (a) (4), like the TrialExaminer's,isbasedupon the testimonyof the Respondents'own witness,and theRespondents have not advertedto any additionalevidencewhich theydesire to submit ina reopenedhearing.Accordingly, the Trial Examiner's rulings are hereby upheld.Cf.Majestic Metal Specialties,Inc.,92 NLRB 185493 NLRB No. 66.